                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRITTANY N. KASKA,

                Plaintiff,

        v.                                               Case No. 18-cv-1174-JPG-MAB

 ALLIANT ACQUISITION GROUP,

                Defendant.

                                   DEFAULT JUDGMENT

       This matter having come before the Court, the defendant having failed to plead or

otherwise defend, and default having been entered,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Britany N. Kaska in the amount of $1,000 in statutory damages pursuant to the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692k(a)(2)(A); for $3,500 in statutory damages

pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(3)(B) & (C); costs and

attorney’s fees in the amount of $4,099.17; for a total judgment of $8,599.17.

                                     MARGARET M. ROBERTIE, Clerk of Court

Date: May 15, 2019                   s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
